Citation Nr: 0814176	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  05-24 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1964.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Chicago, Illinois RO.  In March 2008, 
a Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  

On review of the file, the Board found that the veteran's VA 
Form 9, substantive appeal, appears to have been timely 
received by his service representative.  A date-stamp 
indicating the date the substantive appeal was received by 
the RO appears to be a couple of days late.  The RO has not 
questioned the timeliness of the substantive appeal.  
Inasmuch as the office of the veteran's representative is co-
located with the RO, the Board finds that the RO likely had 
good cause to concede timely receipt of the substantive 
appeal (e.g., internal mail delivery), and that lack of 
timeliness of substantive appeal is not a bar to its 
jurisdiction in this matter.


FINDING OF FACT

The veteran is shown to have sustained dental trauma to teeth 
#s 9 and 10 in service.


CONCLUSION OF LAW

Service connection for the purpose of obtaining VA outpatient 
dental treatment is warranted for residuals of dental trauma 
to teeth #s 9 and 10.  38 U.S.C.A. §§  1110, 1131 (2002); 
38 C.F.R. § 3.381 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on this matter, 
since any error in notice timing or content is harmless.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In a claim of service connection for residuals of dental 
trauma, a determination must be made as to each 
noncompensable service-connected dental condition, as to 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  

The veteran's service medical and dental records show that in 
September 1963 he was involved as a pedestrian in a hit-and-
run car accident and, as a result, sustained fractured 
mesial-angles of teeth #s 9 and 10.  Additional dental 
records show that in March 1964, veneer crowns were placed on 
teeth #s9 and 10.  On the veteran's June 1964 service 
separation examination report, it was noted that teeth #s 9 
and 10 had been injured.  On March 2003 VA examination, it 
was noted that crowns had been placed on the veteran's 
anterior teeth, which were injured in a 1963 automobile 
accident during service.  

Service connection may be established for individual teeth 
that are found to be the result of in-service dental trauma.  
After a review of the evidence, the Board finds that the 
veteran sustained trauma of teeth #s 9 and 10, and that 
service connection for dental trauma of these teeth is 
warranted. 


ORDER

Service connection for the residuals of dental trauma of 
teeth #s 9 and 10, for the purpose of obtaining dental 
treatment is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


